   10-12-18;14:28 ;From:
               Case 1:16-cv-02880-AKH Document 761212805794
                                              To:          2                                                          #   2/      2
                                                   Filed 10/15/18 Page 1 of 2

            Lewis
            Baach                          USDCSDNY
            Kaufmann                       DOCUMENT                                                       Ronald Abramson
            Middlemiss                     ELECTRONICALLY FILED                                               212 822 0163
                                                                                             ronald.abram son@lbkmla w.com
            PLLC                         . DOC#:
                                                    --.---f---f -~-1-,.--- .--
                                          DATE FILED: ___,,,......,,_,...,,...,....+-H_

                                                                         October 12, 2018

         VIA FAX: 212-805-7942

        Hon. Alvin K. Hellerstein
        United States District Court
        Southern District of New York
        500 Pearl StTeet
        New York, New York 10007

                   Re: Kaufman v. Microsoft Corporation, I 6-cv-2880 (AKH)
                       Letter Motion Requesting Extension of Case Schedule
        Dear Judge Hellerstei n:

                Plaintiff Michael Philip Kaufman respectfully renews his request for an extension of the
        current case schedule by four weeks. Defendant Microsoft Corporatio n joins this request. The
        parties agree that fact discovery can be completed in the proposed schedule below.
                Since the Court's denial of Plaintiffs original request (D.1. 75), the parties have made
        substantial progress toward completing discovery. Plaintiff has completed its production of
        documents and Defendant will complete its production of documents on or before October 19,
        2018. The parties have scheduled all party depositions, with Plaintiff being deposed November l
        and 2 and the Defendant and certain of its employees being deposed October 26. November 7. 8,
        13, 15, and 16.
                Extending the close of fact discovery until November 16 will allow adequate time for
        review of documents and taking of depositions and will otherwise allow the parties to complete
        fact discovery in an orderly fashion. Barring new information that provides good cause for
        additional requests, the parties do not envision any further requests for discovery.
                There has been one previous request for adjournme nt or extension of the below events,
        which the Court denied as premature, but granted leave to renew "with parties showing
        substantial probrress of fact discovery toward completion by the agreed-upo n date" (DJ. 75), and
        there are no additional events scheduled after these dates.




The Chrysler Building   I   405 Lexington Avenue, 62nd Floor        I
                                                                    New York. NY 10174 I t 212 826 7001   I      f 212 826 7146
                                                                NEW )'ORV-.  W1\$HINCTOf·.J  LO~•IC•ON        2.ue:r,J,JS AIAES
                                                                                                                lbkmlaw.com



                                                                        i.
       10-12-18:14:29 ;From:                      To: 12128057942                                                      #    3/   3
                   Case 1:16-cv-02880-AKH Document 76 Filed 10/15/18 Page 2 of 2
      Lewis
      Baach                                                                                    Hon. Alvin K. Hellerstein
      Kaufmann                                                                                        October 12, 2018
      Middlemiss                                                                                                 Page2
      PLLC




                    The case schedule before and after the extension proposed above is as follows:

                    Current dates (from D.I. 69):
                        •   Completion of fact discovery: October 19, 2018.
                        •   Parties meet at Plaintiffs office to discuss settlement: October 24, 2018 at 10:00
                            AM.
                        •   Next status conference: November 2, 2018, at 10:00 AM.
                    Propo~cd dates:



                                                             r
                        •   Completion of fact discovery: November 16, 2018.
                        •   Parties meet at Plaintiffs office to discuss settlement: November 28, 2018 at
                            10:00AM.
                        •   Next status conference: December , 2018 at 10:00 AM~feu~eep~lm t o ~
                            Court)    ,.
                    Thank you for your consideration of this request.                                       w::;::::                 •

                                                                   Respectfully submitted,


                                                                     ~~
                                                                   Ronald Abramson

             cc: Counsel of Record (via email)




                                                          N1W 'i'(JF<f•;   WM:;i lli'K, I ON     I ON DON   GU[,\JOS AIFir.::S
                                                                                                                lbkmlaw.com


--·~---..· - - -
